THE STATE OF SOUTH CAROLINA 

                           In The Supreme Court 


            The State, Respondent,

            v.

            Donna Lynn Phillips, Petitioner.

            Appellate Case No. 2015-000351



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                           Appeal from Pickens County 

                 The Honorable D. Garrison Hill, Circuit Court Judge 



                              Opinion No. 27607 

                 Heard December 3, 2015 – Filed February 17, 2016 



                           AFFIRMED AS MODIFIED


            E. Charles Grose, Jr., of The Grose Law Firm, of
            Greenwood, for Petitioner.

            Attorney General Alan M. Wilson and Assistant Attorney
            General J. Benjamin Aplin, both of Columbia, for
            Respondent.


      JUSTICE HEARN: Donna Lynn Phillips was convicted of homicide by
child abuse and sentenced to twenty-five years' imprisonment in the death of her
grandson (Child). The court of appeals affirmed her conviction. State v. Phillips,
411 S.C. 124, 767 S.E.2d 444 (Ct. App. 2014). Phillips now argues the court of
appeals erred in affirming the denial of her motion for directed verdict because it
considered the testimony offered by a co-defendant as well as Phillips' own
testimony in its analysis. Although we agree the court of appeals erred in
disregarding State v. Hepburn, 406 S.C. 416, 753 S.E.2d 402 (2013), we ultimately
find the denial of Phillips' directed verdict motion was proper and we affirm as
modified.

                 FACTUAL/PROCEDURAL BACKGROUND

       On Monday, March 17, 2008, paramedics responded to a 911 call reporting a
child not breathing. Upon arriving at the house, paramedics encountered Latasha
Honeycutt, Child's mother, outside on the porch. After entering the home they
discovered twenty-one-month-old Child lying on the floor of his bedroom "all
alone, cold, not breathing, no pulse, just laying [sic] there." Child was transported
to Baptist Easley Hospital and was determined to be in an opiate-induced cardiac
arrest. After resuscitation, Child was taken by helicopter to Greenville Memorial
Hospital. Ultimately Child was pronounced brain dead and removed from life
support; the cause of his death was documented as a hydrocodone1 overdose.

       During the course of the police investigation, it was discovered that Child
had been in the care of his father, Jamie Morris, and his paternal grandmother,
Phillips, the weekend preceding his death. At that time, Phillips had a prescription
for Tussionex2, which contains hydrocodone and she was eventually arrested and
charged with homicide by child abuse. The State proceeded to trial against
Phillips, who was tried jointly with Morris, who was charged with aiding and
abetting homicide by child abuse, and Honeycutt, who was likewise charged with
homicide by child abuse.

       At trial, the State presented the testimony of Detective Rita Burgess of the
Pickens County Sheriff's Office, who interviewed and took statements from the
three defendants. Honeycutt told her Child was with Morris and Phillips from the
afternoon of Friday, March 14, 2008, until the evening of Sunday, March 16, 2008.
She stated that when Child arrived home around 8:00 p.m. or 9:00 p.m., he was

1
  The opiate hydrocodone is an antitussive used to treat coughs. Physicians' Desk 

Reference 3443 (64th ed. 2010). 

2
  Tussionex is a prescription medication used for the relief of cough and upper 

respiratory symptoms. Physicians' Desk Reference 3443 (64th ed. 2010). 

fussy and extremely sleepy; therefore, Honeycutt immediately put him to bed. She
checked on him when she woke up around 8:30 a.m. or 9:00 a.m. the following
morning, but he was still sleeping. She returned at 11:00 a.m., found Child
unresponsive, and awoke Brandon Roper, her boyfriend who lived with her; at that
point she called 911.

       Phillips spoke with Detective Burgess at Greenville Memorial Hospital and
told her Child had trouble sleeping and experienced "frightmares" where he would
wake up fighting and crying. Phillips further stated Child had a cough and seemed
congested, so Morris gave him generic Tylenol3 on Sunday. Detective Burgess
also noted that during their conversation, Phillips made "random statements" about
Lortab, and that she hoped "[Child] didn't get any of her Lortab" or "she hoped
[Child] did not get her sister's Lortab.4"

       Charlie Lark, an investigative consultant in Pickens County, also testified
about his interviews with Phillips and Morris. He noted that Morris informed him
Phillips had a prescription for cough medication, but Morris stated he never saw
Phillips medicate Child over the course of the weekend. Morris further explained
Phillips kept her Tussionex in a wire-mesh pumpkin at the top of her closet.
Although Phillips retrieved the medication on two occasions in Child's presence,
Morris did not see Child ingest any of Phillips' medication; however, he did note
that Child played with the Tussionex bottle while Phillips had it out of the
pumpkin. Additionally, Lark stated Phillips informed him Child played with her
"medicine bottles," but the tops were on them so she did not believe he could have
ingested anything. She further stated although she was concerned she may have
dropped a bottle on the floor and Child picked it up, she never witnessed him
consume any medication.

      Two witnesses testified as to the results from the tests performed on Child's
blood and urine samples. The supervisor of the chemistry department at Baptist
Easley Hospital testified about the drug screen performed on Child's urine and
noted the results indicated the presence of hydromorphone, which is a metabolite

3
  Tylenol contains acetaminophen, which is used for the treatment of minor aches 

and pains, nasal congestion, headaches, and temporarily reduces fever. Physicians' 

Desk Reference 1950 (59th ed. 2005). 

4
  Lortab, a combination of acetaminophen and hydrocodone, is a prescription 

medication for the relief of moderate to moderately severe pain. Physicians' Desk 

Reference 3240 (59th ed. 2005). 

of the opiate hydrocodone. Robert Foery, a forensic toxicologist, testified as to
tests performed on the urine and blood taken from Child. Foery stated the tests
revealed chlorpheniramine5 and hydrocodone in the blood, as well as hydrocodone,
hydromorphone, and chlorpheniramine in the urine. Foery stated hydrocodone and
chlorphenaramine are both found in Tussionex. He further testified that the
concentration of hydrocodone in Child's blood was 102 nanograms per milliliter
and that the therapeutic range for an adult is 10 to 40 nanograms per milliliter.
Foery could not opine on the dosage that was likely administered to Child, but
stated he believed this could have been a repetitive dosing. Additionally, he
testified the first dose would have been given some twenty-four to thirty-six hours
prior to the blood being drawn at 12:30 p.m. on Monday, March 17, 2008. On
cross-examination, Foery also stated that Lortab contained acetaminophen in
addition to hydrocodone, and because there was no acetaminophen found in the
samples, he did not believe Child ingested Lortab.

      The State also presented testimony from a chemistry expert who analyzed
the Tussionex bottle retrieved from Phillips' home and who opined it contained
both chlorpheniramine and hydrocodone. The coroner also testified, stating he
concluded Child's death was a homicide caused by an overdose of hydrocodone.
Without objection, he also noted that the hydrocodone "came from the
grandmother's home . . . in the form of Tussionex." He determined Tussionex
caused the death because of the presence of chloropheniramine and hydrocodone in
Child's bloodstream.

       At the close of the State's evidence, Phillips moved for directed verdict
arguing there was no evidence presented "she gave any drugs to anybody" nor was
evidence presented from which a jury could conclude she did so with extreme
indifference to human life. The trial court denied the motion.
       Each defendant presented a defense. Phillips testified she did not give Child
any medication, stating "I was not raised that way. I would not give a child any
kind of medicine that was not prescribed for them. I would never give a child
anything under the age of two years old." She further stated there was no way for
Child to have gotten into the pumpkin without her knowledge because it was on
the top shelf out of his reach and because they never left him alone.

      Honeycutt called Kayla Roper, her boyfriend's sister, in her defense, who

5
  Chlorpheniramine is an antihistamine. Physicians' Desk Reference 3443 (64th
ed. 2010).
testified as to the events of Monday, March 17, 2008. She specifically described
how at Baptist Easley Hospital she was near Phillips and Morris and overheard
Phillips indicate that she gave Child some cough medicine over the weekend,
stating "surely to God that's not what is wrong."

      At the close of the evidence, Phillips again moved for directed verdict,
which was denied. The jury ultimately convicted Phillips and she was sentenced to
twenty-five years' imprisonment.6

       Phillips appealed, arguing the State failed to present substantial
circumstantial evidence that she acted with extreme indifference. Prior to oral
argument at the court of appeals, but subsequent to the filing of her initial brief,
this Court decided State v. Hepburn, 406 S.C. 416, 753 S.E.2d 402 (2013), which
adopted the waiver rule, but noted an exception to when testimony is offered by
co-defendants.7 Id. at 436, 752 S.E.2d at 412. Phillips' appellate counsel
submitted a letter to the court listing Hepburn as a supplemental citation, but did
not specify the proposition for which it was being cited. During oral argument, the
court of appeals focused on Kayla Roper's testimony and the fact it provided direct
not circumstantial evidence, ignoring that under Hepburn, her testimony could not
be considered in reviewing the denial of directed verdict.

       Ultimately, the court of appeals affirmed her conviction. Specifically, the
court found Kayla Roper's testimony provided direct evidence of child abuse
therefore, relying on Phillips' testimony that she would never give medicine to
Child coupled with the medical evidence of the extreme levels of hydrocodone
within Child's blood, there was direct and circumstantial evidence presented of
extreme indifference sufficient to withstand Phillips' directed verdict motion.
Phillips, 411 S.C. at 134–36, 767 S.E.2d at 448–50. Phillips filed a petition for
rehearing, arguing the court of appeals erred in failing to apply the waiver rule

6
  Honeycutt was acquitted. Morris was found guilty of aiding and abetting
homicide by child abuse and sentenced to twelve years' imprisonment, suspended
to eight years. His convictions were affirmed on appeal and he did not petition this
Court for certiorari. State v. Morris, Op. No. 2014-UP-112 (S.C. Ct. App. filed
Mar. 12, 2014).
7
  Under the waiver rule, a defendant who presents evidence in his own defense
waives the right to have the court review the denial of directed verdict based solely
on the evidence presented in the State's case-in-chief. Hepburn, 406 S.C. at 431,
753 S.E.2d at 410.
enunciated in Hepburn and in considering Phillips' testimony as well as evidence
presented by Honeycutt. The court of appeals denied the petition. This Court
granted certiorari.

                              ISSUE PRESENTED

      Did the court of appeals err in affirming the denial of Phillips' directed
verdict motion?
                             LAW/ ANALYSIS

       Phillips argues the court of appeals failed to apply applicable precedent and
therefore erred in its affirmance of the trial court's denial of her directed verdict
motion. Although we agree the court of appeals should have applied Hepburn, we
nevertheless hold sufficient evidence was presented to withstand Phillips' motion
for directed verdict. We therefore affirm the court of appeals as modified, writing
only to reiterate an appellate court's proper framework in analyzing the denial of
directed verdict in cases where Hepburn is implicated.

       In reviewing a motion for directed verdict, the trial court is concerned with
the existence of evidence, not with its weight. State v. Curtis, 356 S.C. 622, 633
591 S.E.2d 600, 605 (2004). When the evidence presented merely raises a
suspicion of the accused's guilt, the trial court should not refuse to grant the
directed verdict motion. State v. Cherry, 361 S.C. 588, 594, 606 S.E.2d 475, 478
(2004). However, the trial court must submit the case to the jury if there is "any
substantial evidence which reasonably tends to prove the guilt of the accused, or
from which his guilt may be fairly and logically deduced." State v. Mitchell, 341
S.C. 406, 409, 535 S.E.2d 126, 127 (2000).
       As we recently stated in State v. Bennett, "the lens through which a court
considers circumstantial evidence when ruling on a directed verdict motion is
distinct from the analysis performed by the jury." Op. No. 27600 (S.C. Sup. Ct.
filed January 6, 2016) (Shearouse Adv. Sh. No. 1 at 19). The jury's focus is on
determining whether every circumstance relied on by the State is proven beyond a
reasonable doubt, and that all of the circumstances be consistent with each other
and, taken together, point conclusively to the guilt of the accused to the exclusion
of every other reasonable hypothesis. State v. Littlejohn, 228 S.C. 324, 328, 89
S.E.2d 924, 926 (1955). The trial court must view the evidence in the light most
favorable to the State when ruling on a motion for directed verdict, and must
submit the case to the jury if there is "any substantial evidence which reasonably
tends to prove the guilt of the accused, or from which his guilt may be fairly and
logically deduced." Id. at 329, 89 S.E.2d at 926. As we noted in Bennett, while
"the jury must consider alternative hypotheses, the court must concern itself solely
with the existence or non-existence of evidence from which a jury could
reasonably infer guilt." Bennett, Op. No. 27600 (S.C. Sup. Ct. filed January 6,
2016) (Shearouse Adv. Sh. No. 1 at 19).

       In Hepburn, the appellant argued that in reviewing the propriety of the trial
court's denial of her mid-trial motion for directed verdict, the appellate court
should only review the evidence presented by the State in its case-in-chief. The
State sought to augment the evidence presented in its case-in-chief with evidence
offered by a co-defendant and with evidence offered by appellant in opposition to
the co-defendant's evidence. Accordingly, the State requested we overrule the
decision in State v. Harry, 321 S.C. 273, 468 S.E.2d 76 (Ct. App. 1996), wherein
the court of appeals held that when a defendant presents evidence in his own
defense, he waives the right to limit the appellate court's consideration of the denial
of his motion for directed verdict to only the evidence presented in the State's case-
in-chief. Declining the State's invitation, we expressly adopted the reasoning in
Harry and the waiver rule propounded therein.

       Consistent with the approach taken in other states, we also acknowledged in
Hepburn the inapplicability of the waiver rule to evidence offered by a co-
defendant. Thus, we held that although we adopted the waiver rule, because the
co-defendant's testimony implicated appellant, and because appellant's testimony
merely rebutted the testimony of the co-defendant, neither testimony could be
considered in assessing the propriety of the trial court's denial of appellant's
directed verdict motion.

      The State contends Phillips has not preserved her Hepburn argument
because this precise point—that the testimony offered by a co-defendant should not
be considered in reviewing a motion for directed verdict—was never squarely
presented to the court of appeals. We acknowledge Phillips never specifically
argued until her petition for rehearing that the review of her motion should be
limited to the evidence presented in the State's case; however, this does not
preclude her from arguing this now, nor, more fundamentally, can it prevent this
Court from applying the proper standard of review. Phillips has consistently
argued the denial of her motion for directed verdict was in error. Requesting that
the Court consider Hepburn in its analysis is not a distinct argument, but merely
adds nuance to the inquiry engaged in by the appellate court. Further, it is
incumbent upon the court of appeals to apply this Court's precedent. See S.C.
Const. art. V, § 9 ("The decisions of the Supreme Court shall bind the Court of
Appeals as precedents."). Simply because a party does not expressly articulate the
relevance of a particular case does not excuse the court of appeals from failing to
apply controlling precedent. While it may have been preferable for Phillips to
make this argument during oral argument, the court of appeals should not have
overlooked recent case law—especially where it was expressly cited. Moreover,
the court of appeals had the opportunity to correct its error on rehearing but
declined to do so. We therefore reject the State's argument that Phillips' reliance
on Hepburn is not preserved.

      Turning first to Phillips' contention that her own testimony should be
excluded, we disagree and find it falls squarely within our articulation of the
waiver rule in Hepburn. In support of her argument, Phillips asserts her testimony
was a preemptive response to Honeycutt's defense. Temporally, her defense
preceded Honeycutt's; we do not find her testimony can be considered responsive
to Honeycutt. Accordingly, under Hepburn, Phillips waived her right to have this
Court review the sufficiency of the State's case based solely on its case-in-chief
when she chose to testify in her own defense.

       However, we find it was improper for the court of appeals to consider the
testimony of Kayla Roper in reviewing the denial of the directed verdict motion.
The State argues Hepburn's exception to the waiver rule is limited to the testimony
of a co-defendant and does not extend to other witnesses called by a co-defendant.
Specifically, it contends that unlike calling a defendant, the State could have called
Kayla Roper in reply and presented precisely the same testimony. We disagree.
Although in the discussion of the waiver rule the Court noted the unfairness of
allowing the State to use to its advantage evidence it could not otherwise elicit—
testimony of a co-defendant—it also clearly stated that "[t]he rationale behind the
co-defendant exception pertains to control." Id. at 435, 753 S.E.2d at 412. It
further explained,

      Requiring the defendant to accept the consequences of his decision to
      challenge directly the government's case affirms the adversary
      process. But the decision of a co[-]defendant to testify and produce
      witnesses is not subject to the defendant's control like testimony the
      defendant elects to produce in his own defensive case, nor is such
      testimony within the government's power to command in a joint trial.

Hepburn, 406 S.C. at 435, 753 S.E.2d at 412 (quoting United States v. Belt, 574
F.2d 1234, 1237 (5th. Cir. 1978) (emphasis added)). Thus, in Hepburn we
grounded our holding in the notion that the defendant has no control over the
testimony of a co-defendant or his witnesses, and it would therefore be unfair to
allow the State to use that evidence to support its case. Nor do we accept the
State's misplaced argument that it could have called Kayla Roper in reply; it did
not and it cannot now rewrite history and rely on that testimony simply because it
could have called her as a witness. Accordingly, we do not consider Kayla Roper's
testimony presented by Honeycutt in reviewing Phillips' directed verdict motion,
and it was error for the court of appeals to have done so. Today we clarify our
holding in Hepburn that the waiver rule is inapplicable not only to testimony of a
co-defendant but also to testimony offered by a co-defendant, as in this case, Kayla
Roper's testimony.

       However, considering the evidence presented in the State's case-in-chief and
in Phillips' defense, we hold the trial court properly denied her motion for directed
verdict. Section 16-3-85 of the South Carolina Code (2003) provides "A person is
guilty of homicide by child abuse if the person . . . causes the death of a child
under the age of eleven while committing child abuse or neglect, and the death
occurs under circumstances manifesting an extreme indifference to human life . . .
." "[I]ndifference in the context of criminal statutes has been compared to the
conscious act of disregarding a risk which a person's conduct has created, or a
failure to exercise ordinary or due care." State v. Jarrell, 350 S.C. 90, 98, 564
S.E.2d 362, 367 (Ct. App. 2002). For purposes of this statute, "extreme
indifference" has been characterized as "a mental state akin to intent characterized
by a deliberate act culminating in death." McKnight v. State, 378 S.C. 33, 48, 661
S.E.2d 354, 361 (2008) (quoting Jarrell, 350 S.C. at 98, 564 S.E.2d at 367).

       We find there is direct and circumstantial evidence that, when construed in
the light most favorable to the State, could allow the jury to conclude Phillips acted
with extreme indifference in administering the medication that caused Child's
death. The testimony indicates the administration of multiple doses of Tussionex
and a concentration of at least two-and-a-half times the therapeutic amount of the
drug in Child's blood. It is common knowledge that giving another person,
particularly a toddler, drugs not prescribed to him is inherently dangerous.
Importantly, Phillips herself testified she would never give Child medication not
prescribed to him and nor would she give any medication to a child under the age
of two. There is no question that Child was in the care and custody of Phillips and
her son at the time of the lethal dose; Phillips herself testified he was never alone
during the weekend. Accordingly, the evidence was sufficient to allow a
reasonable juror to conclude Phillips acted with extreme indifference to human life
in administering the Tussionex.

                                 CONCLUSION

      We affirm as modified the court of appeals' opinion, holding that under
Hepburn, Phillips' testimony, but not Kayla Roper's, can be considered in the
Court's review of the denial of directed verdict. Because there was sufficient
evidence under that standard to withstand Phillips' directed verdict motion, we
affirm her conviction and sentence.


PLEICONES, C.J., BEATTY, KITTREDGE, JJ., and Acting Justice Jean H.
Toal, concur.